Interim Decision #2033

MATTER OF KORYZMA •
In Deportation Proceedings
A-14238613
Decided by Board FebrzuLry 20, 1.970
The provisions of section 291(f) of the Immigration and Nationality Act, as
amended, and the Supreme Court decision in Immigration and NaturatizaLion Service v. Er/km-Scott, 385 U.S. 214 (1966), are not applicable to
save from deportation an alien deportable under section 241 (a) (2) of the
Act on an "exchange visitor-remained longer" charge, since fraud is not
ar, essential ingredient of the ground on which deportation is ordered.
[1lfus/cmi v. Immigration and Naturalization Service, 408 F.2d 1196 (C.A.
9, 1969), distinguished.]
CHARGE:
Order: Act of 1952—Section 241(a) ( 2) [8 U.S.C. 1251(a) ( 2) ]—Exchange
visitor—remained longer.
ON BEHALF OF RESPONDENT:
A. W. Hargreaves, Esquire
Fallon, Hargreaves & Bixby
30 Hotaling Place
San Francisco, California 94111
(Brief filed)

ON BEHALF OF SERVICE:

Stephen M. Suffin
Trial Attorney
(Brief filed)

The case comes forward on motion of counsel requesting that
proceedings be terminated or reopened.
The record relates to a native of Austria, born of parents who
were citizens of Poland, 24 years old, male, married, who resided
in Chile since he was approximately four or five years of age.
In 1964 the respondent came to the United States on a student visa. In June 1966 he returned to Chile in order to visit
his parents. The college had changed its policy and had supplied
or sent to the respondent an exchange visitor form under section
101 (a) (15) (J) of the Immigration and Nationality Act. He last
entered the United States on September 11, 1966 as an exchange
visitor.
The alien in this case is also the subject of Interim Decision No. 1998.

514

Interim Decision #2033
On July 30, 1968 the respondent's application for a waiver of
the foreign residence requirement applicable to exchange visitors
was denied and he was granted until September 30, 1968 to de
part voluntarily but failed to depart. Counsel on behalf of the re-

spondent has admitted deportability on the charge contained in
the order to show cause.
The respondent applied for adjustment of status under section
245 of the Immigration and Nationality Act. In our prior order,
we held that absent a waiver contained in section 212 (e) of the
Act, an alien admitted as an exchange visitor cannot have his status adjusted or apply for an immigrant visa until such person
has been physically present in the country of his last nationality
or his last residence, or in another foreign country, for an aggregate of at least two years. The appeal from the decision of the
special inquiry officer granting voluntary departure was dismissed.
In the motion now before us, respondent asks that the deportation proceedings be terminated or reopened on the ground that he
is saved from deportation by the provisions of section 241 (f) of
the Act. Be relies on Muslemi v. INS, 408 F.2d 1196 (9 Cir.,
1969); In re Yuen Lan Hom, 289 F. Supp. 204 (S.D.N.Y., 1968);
and Matter of Lim, Interim Decision No. 1947 (BIA, 1969). The
Service's trial attorney has opposed the motion on the ground
that respondent was not "otherwise admissible" within the meaning of section 241(f) at the time of his last entry because he
lacked the labor certification required by section 212(a) (14) of
the Act; 1 and on the further ground that, according to the respondent's testimony, it does not appear that he made a misrepresentation to the American Consul.
The Muslemi decision, supra., is not in point. The a,.,en in that
case had entered as a nonimmigrant visitor with an undisclosed
intention of remaining permanently. In the deportation proceedings, he was found deportable on a charge under section
241 (a) (1) on the ground that at entry he lacked the visa required
of immigrants by section 212 (a) (20) of the Act. In view of the
fraud involved, the "no visa" charge, and the familial relationship, the court concluded that a situation parallel to INS v. Errico, 385 U.S. 214 (1966), was presented. The respondent, on the
other hand, has been found deportable only on an "exchange visi1

This contention has since been disposed of in the intervening decision in

Godoy v. Rosenberg, 915 F.2d 1266 (9 Cir., 1969), holding that lack of a

labor certification does not keep a qualified alien from being "otherwise admissible" for purposes of section 241(f).

515

Interim Decision #2033
tor-remained longer" charge. Section 241 (f) does not waive deportability on such a ground, Tsaconas v. INS, 397 F.2d 946 (7
Cir., 1968); Ferrante v. INS, 339 F.2d 98 (6 Cir., 1968). The
court in Muslemi, supra, specifically avoided deciding in general
terms that section 241 (f) saves from deportation aliens who have
fraudulently entered the United States as nonimmigrants and
who have the necessary familial ties, regardless of the deportation charge.
Respondent argues in the alternative that he gained entry by
either an intentional or unintentional misrepresentation and therefore a proper deportation charge would be that he was an immigrant at the time of entry. The short answer is that this was not
the charge leveled against him. Fraud was not an essential ingredient of the "remained longer" ground on which he has been ordered deported. An alien may not pull himself up by his own

bootstraps and claim he was guilty of fraud at entry and thereby
eligible for the benefits of section 241(f). See Ntovas v. Ahrens,
279 F.2d 483 (7 Cir., 1960), cert. denied 364 U.S. 826; Tsaconas

v. INS, supra; Ferrante v. INS, supra,.
ORDER: It is ordered that the motion be and it is hereby de-

nied.

516

